Exhibit 10.38

AMENDMENT NUMBER 1

TO THE

GOODRICH CORPORATION

PENSION BENEFIT RESTORATION PLAN

THIS AMENDMENT NUMBER 1 is made this 8th day of December, 2011, by Goodrich
Corporation (hereinafter referred to as the “Company”);

W I T N E S S E T H

WHEREAS, the Company maintains the Goodrich Corporation Pension Benefit
Restoration Plan, as amended and restated, generally effective as of January 1,
2005 (hereinafter referred to as the “Plan”); and

WHEREAS, pursuant to Article VIII of the Plan, the Company has retained the
right to amend the Plan from time to time.

NOW, THEREFORE, the Company hereby amends the Plan as follows:

Effective December 6, 2011, Section 8.1 is deleted and the following is inserted
in lieu thereof:

 

  8.1 The Board reserves the right to amend this Plan or terminate it at any
time; provided, however, that no such amendment or termination shall have the
effect of reducing the amount of Supplemental Pension Benefits already accrued
prior to such amendment or termination. In addition, the Committee may amend the
Plan at any time and in any way which it deems necessary or appropriate,
provided that such amendment will not materially affect the cost of the Plan to
the Company, materially alter the basic nature of the Plan or materially affect
the financing of the Plan. Notwithstanding any provision herein to the contrary,
the Compensation Committee of the Board of Directors shall recommend for
approval to the Board any amendments to the Plan that would materially affect
the cost of the Plan, materially alter the basic nature of the Plan or
materially affect the financing of the Plan.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment to be executed as of the day and year first above written.

 

GOODRICH CORPORATION By:     Its:    

 

2